Citation Nr: 1743345	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were previously before the Board in November 2015, when they were remanded by the Board for further development.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the November 2015 Board remand directed the RO to issue the Veteran a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to service connection for tinnitus.  The Veteran and his representative were to be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfected an appeal, the AOJ was directed to ensure that all indicated development is completed before the case was returned to the Board.  The record shows that the RO, instead, issued the Veteran a supplemental statement of the case (SSOC) in January 2017.  That SSOC combined the issues of service connection for hearing loss and tinnitus into one issue, and reaffirmed the RO's prior denials.  The SSOC did not include information regarding perfecting an appeal, and the record does not show that the Veteran submitted a timely substantive appeal.  Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302 (b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  The appeal was treated as timely perfected by the issuance of supplemental statements of the case (SSOC) in January 2017, and the Veteran was never informed of the requirement for a perfected appeal.  Therefore, the Board has jurisdiction over the claim and the directives of the November 2015 remand are substantially met.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the matters now return to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further action before a decision may be made on the merits.

With regard to both of the Veteran's claimed disabilities, the Veteran's September 2012 VA examination shows that the Veteran reported working at a paper plant for 40 years until retiring around 1998, where he received yearly hearing tests.  The Veteran told the examiner that obtaining records may be difficult, as the company had changed hands.  However, the record does not reflect that any efforts have been made by VA to obtain the 40 years of work-related hearing test records.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain such record.  See 38 C.F.R. § 3.159(c)(1) (2016).

Pursuant to the November 2015 remand, the RO obtained an addendum audiological opinion in July 2016.  The remand directed the examiner to specifically address the Veteran's reports that he has experienced a buzzing and ringing in ears since before he left the military.  The examiner's July 2016 addendum did not specifically address the Veteran's lay contentions regarding onset of symptoms in finding that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  Thus, an addendum opinion is necessary to address the Veteran's lay statements.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In coordination with the Veteran, obtain any outstanding records related to hearing tests conducted at the Veteran's prior place of employment.  For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should obtain an addendum opinion from a qualified examiner other than the one who completed the September 2012 VA examination and July 2016 addendum opinion.  The examiner should provide an opinion as to whether it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral hearing loss or tinnitus, was either incurred in, or is otherwise related to, the Veteran's active military service.  The examiner must specifically address the Veteran's lay statements concerning onset, to include that ringing in the ears began during service.  The examiner should specifically address the Veteran's Military Occupational Specialty of Heavy Weapons Infantry, and the Veteran's reports that he was exposed to artillery fire, 4.2 mortars, rifles, and hand grenades, all without hearing protection.  The examiner should specifically address the Veteran's contention that in 2010 he was told by a physician that his hearing loss is related to his active duty service, to include his exposure to artillery and mortar fire.  A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

3.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




